Exhibit 10.5




MASTER PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS






Between






5700 Holdings, LLC and Tipton Holdings, LLC




as Seller






and






SERIES C, LLC






as Buyer










December 19, 2013


--------------------------------------------------------------------------------


MASTER PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS






DATED:
Dated to be effective as of December 19, 2013 (the “Effective Date”).

PARTIES:
This Master Purchase Agreement and Escrow Instructions is between 5700 Holdings,
LLC, a Kansas limited liability company, and Tipton Holdings, LLC, a Kansas
limited liability company, individually and collectively, as the context may
require, as “Seller”, and SERIES C, LLC, an Arizona limited liability company,
as “Buyer”.

WHEREAS, as of the Effective Date, Seller is, or as of COE Seller intends to be,
the fee title owner of those certain parcels of improved property listed by
address on Exhibit A attached hereto, all of which will be legally described on
Exhibit A-1 pursuant to Section 9 below (collectively, the “Real Property”);
WHEREAS, as of COE, if COE occurs, each parcel of the Real Property will be
improved with a building containing approximately that certain number of square
feet set forth on Exhibit A attached hereto (each, a “Building” and,
collectively, the “Buildings”). As of COE, if COE occurs, the Real Property, the
Buildings and the improvements to the Real Property (collectively, the
“Improvements”) will be leased to Dollar General or its affiliate (“Tenant”) in
accordance with a written lease (each, a “Lease” and, collectively, the
“Leases”) and guaranteed by Dollar General Corporation. The Real Property, the
Buildings, the Improvements, the personal property, if any, of Seller located on
the Real Property and Seller’s interest in each of the Leases and all rents
issued and profits due or to become due thereunder are hereinafter collectively
referred to as the “Properties” and, individually, as a “Property”; and
WHEREAS, Buyer desires to purchase the Properties from Seller and Seller desires
to sell the Properties to Buyer free and clear of all liens, all as more
particularly set forth in this Master Purchase Agreement and Escrow Instructions
(the “Agreement”).
NOW THEREFORE, in consideration of the promises set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer (each, a “Party” and, collectively, the
“Parties”) hereby agree as follows:
1.    INCORPORATION OF RECITALS. All of the foregoing Recitals are hereby
incorporated as agreements of the Parties.
2.    BINDING AGREEMENT. This Agreement constitutes a binding agreement between
Seller and Buyer for the sale and purchase of the Properties subject to the
terms set forth in this Agreement. Subject to the limitations set forth in this
Agreement, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns. This Agreement supersedes all other
written or verbal agreements between the Parties concerning any transaction
embodied in this Agreement. No claim of waiver or modification concerning the
provision of this Agreement shall be made against a Party unless based upon a
written instrument signed by such Party.
3.    INCLUSIONS IN PROPERTIES.
(a)    The Properties. The term “Properties” shall also include the following:
(1)    all tenements, hereditaments and appurtenances pertaining to the Real
Property;
(2)    all mineral, water and irrigation rights of Seller, if any, running with
or otherwise pertaining to the Real Property;
(3)    all interest, if any, of Seller in any road adjoining and appurtenant to
the Real Property;


--------------------------------------------------------------------------------




(4)    all interest, if any, of Seller in any award made or to be made or
settlement in lieu thereof for damage to the Properties or any portion thereof
by reason of condemnation, eminent domain or exercise of police power;
(5)    all of Seller’s interest in the Buildings, the Improvements and any other
improvements and fixtures on the Real Property;
(6)    all of Seller’s interest, if any, in any equipment, machinery and
personal property located on or used in connection with the Real Property
(collectively, the “Personalty”);
(7)    the Leases and all security deposits, if any, now or hereafter due
thereunder; and,
(8)    all of Seller’s interest to the extent transferable, in all permits and
licenses (the “Permits”), warranties (specifically including, without
limitation, the general contractor’s one-year construction warranty with respect
to construction of the Building and other Improvements on the Real Property, any
other warranty required to be provided by the Lease, and any warranty related to
the roof of the Building, collectively, the “Warranties”), contractual rights
and intangibles (including rights to the name of the Improvements as well as all
construction contracts, subcontracts, architectural/engineering plans and/or
agreements and similar agreements) with respect to the design, development,
construction, operation, maintenance, repair and/or improvement of the
Properties (collectively, the “Contracts”).
(b)    The Transfer Documents. The Personalty shall be transferred by that
certain bill of sale from Seller to Buyer, the agreed upon form of which is
attached hereto as Exhibit B (the “Bill of Sale”); the Lease shall be
transferred by that certain assignment and assumption of lease, the agreed upon
form of which is attached hereto as Exhibit C (the “Assignment of Lease”); the
Permits, Warranties and Contracts shall be transferred by that certain
assignment and assumption agreement, the agreed upon form of which is attached
hereto as Exhibit D (the “Assignment Agreement”); and the Real Property, the
Building and the Improvements shall be transferred and conveyed by execution and
delivery of Seller’s special warranty deed, the agreed upon form of which is
attached hereto as Exhibit E (the “Deed”). The Bill of Sale, the Assignment of
Lease, the Assignment Agreement and the Deed are hereinafter collectively
referred to as the “Transfer Documents”. Notwithstanding the foregoing, in the
event any Warranty transfer requires the approval of the applicable warrantor
and/or satisfaction of any other conditions to such transfer, Seller shall
obtain such approval and satisfy all such conditions no later than COE (as
defined below), including, without limitation, payment of any fees relating
thereto.
4.    PURCHASE PRICE. The aggregate price to be paid by Buyer to Seller for the
Properties is EIGHTEEN MILLION FORTY-FIVE THOUSAND ONE HUNDRED SEVENTY-FIVE and
NO/100 Dollars ($18,045,175.00) (as may be adjusted below, the “Purchase
Price”), which Purchase Price is allocated among the Properties as set forth on
Exhibit A attached hereto, and is payable as follows:
(a)    One Hundred Sixty Thousand and No/100 Dollars ($160,000.00) earnest money
(said amount, plus all interest earned or accrued thereon, the “Earnest Money
Deposit”) to be deposited in escrow with First American Title Insurance Company,
2425 East Camelback Road, Suite 300, Phoenix, Arizona 85016, Attention: Brandon
Grajewski (“Escrow Agent”) not later than five (5) business days following the
receipt by Escrow Agent of a fully-executed original of this Agreement (said
receipt by Escrow Agent of both a fully-executed original of this Agreement and
the Earnest Money Deposit, the “Opening of Escrow”), which Earnest Money Deposit
is to be held by Escrow Agent until released to Seller or Buyer as provided
herein or paid to Seller at close of escrow (“COE”) ($10,000.00 of the Earnest
Money Deposit shall be paid to Seller at COE for each Property); and
(b)    Such amounts, in additional cash, or other immediately available funds
(as may be increased or decreased by such sums as are required to take into
account any additional deposits, prorations, credits, or other adjustments
required by this Agreement), set forth in one or more settlement or closing
statements prepared by Escrow Agent and approved by Buyer and Seller in
connection with COE of each Property purchased by Buyer from Seller pursuant to
this Agreement, to be deposited in escrow with Escrow Agent on or before COE as
to each such Property,

2

--------------------------------------------------------------------------------




which sum is to be held by Escrow Agent until cancellation of this Agreement as
provided herein or paid to Seller at COE.
Notwithstanding anything to the contrary contained in this Agreement, Seller and
Buyer acknowledge and agree that (i) the Purchase Price on Exhibit A for each
Property has been determined by dividing the initial annual base rent to be paid
under the Lease for such Property by the cap rate for such Property set forth on
Exhibit A attached hereto (the “Cap Rate”) and, at COE, the final Purchase Price
will be determined by dividing the initial annual base rent set forth in the
fully executed Lease for such Property by the Cap Rate (subject to further
readjustment pursuant to subsection (ii) below), and (ii) if the Tenant is not
contractually obligated to pay, and the unconditional payment of full rent by
Tenant has not commenced, prior to July 31, 2014, then the Purchase Price for
such Property shall be recalculated using a Cap Rate that will increase by two
and one half (2.5) basis points on August 31, 2014 and every thirty (30) day
period thereafter until Tenant is contractually obligated to pay and the
unconditional payment of full rent by Tenant has commenced (and the aggregate
Purchase Price shall be adjusted based on the recalculated Purchase Price for
such Property). By way of example, if on November 20, 2014, Tenant first becomes
contractually obligated to pay and in fact commences the payment of full rent
pursuant to the Lease for the Property in Wisner, Nebraska, the Cap Rate for
that Property would be 7.225% and the Purchase Price for that Property would be
$919,557.09.
5.    DISPOSITION OF EARNEST MONEY DEPOSIT. Seller and Buyer hereby instruct
Escrow Agent to place the Earnest Money Deposit in a federally insured
interest-bearing passbook account on behalf of Seller and Buyer. The Earnest
Money Deposit shall be applied as follows:
(a)    if Buyer cancels this Agreement in its entirety as Buyer is so entitled
to do as provided in this Agreement, the entire Earnest Money Deposit shall be
paid immediately to Buyer;
(b)    if Buyer terminates this Agreement with respect to any Property as Buyer
is so entitled to do as provided in this Agreement, $10,000.00 of the Earnest
Money Deposit shall be paid immediately to Buyer for each terminated Property;
(c)    if the Earnest Money Deposit, or any portion thereof, is forfeited by
Buyer pursuant to this Agreement, such Earnest Money Deposit, or portion
thereof, shall be paid to Seller as Seller’s agreed and total liquidated damages
with respect to the applicable Properties, it being acknowledged and agreed that
it would be difficult or impossible to determine Seller’s exact damages; and
(d)    if escrow closes for any Property, $10,000.00 of the Earnest Money
Deposit shall be credited to Buyer, automatically applied against the Purchase
Price for such Property and paid to Seller at COE.
6.    PRELIMINARY TITLE REPORT; TITLE AND SURVEY OBJECTIONS.
(a)      Within ten (10) days after the Opening of Escrow, Escrow Agent shall
deliver a current Preliminary Title Report (together with complete, legible
copies of all documents identified as exceptions to title or as title
requirements, a “Preliminary Report”) for an ALTA extended coverage title
insurance policy (each, an “Owner’s Policy” and, collectively, the “Owner’s
Policies”) for each Property to Buyer and Seller. Each Preliminary Report shall
show the status of title to the applicable Property as of the date of such
Preliminary Report and shall also describe the requirements of Escrow Agent for
the issuance of an Owner’s Policy corresponding to such Property as described
herein. One-half the cost of a standard coverage title policy shall be paid by
the Seller; Buyer shall pay the second half of the cost of such standard
coverage policy, and any additional costs for an extended coverage policy,
endorsements thereto (excluding, however, those endorsements required to cure
one or more Objectionable Matters (as hereinafter defined), which endorsements
shall be issued at Buyer’s sole cost and expense), or any lender’s title policy
shall be paid by Buyer.
(b)    If Buyer is dissatisfied with any exception to title as shown in any
Preliminary Report (collectively, the “Objectionable Matters”), then Buyer may,
by giving written notice thereof to Escrow Agent and Seller on or before the
later of: (x) the expiration of the First Study Period (as defined below) for
such Property, or (y) ten (10) days after Buyer’s receipt of the Preliminary
Report, either (i) terminate this Agreement with respect to

3

--------------------------------------------------------------------------------




any Property or Properties corresponding to such Objectionable Matter(s) (each
such Property, a “Removed Property”), or (ii) Buyer may provisionally accept the
title to such Property or Properties corresponding to such Objectionable Matters
subject to Seller’s agreement to cause the removal of or otherwise cure such
Objectionable Matters. As part of any provisional acceptance of title, Buyer
shall be entitled to reserve its right to object to any exception to title shown
on a Preliminary Report pending Buyer’s receipt of the Survey (as defined below)
showing how such exception affects the corresponding Property.
If Buyer gives notice to Seller of its election of option (ii) above, Seller
shall notify Buyer in writing within ten (10) days after receiving Buyer’s
written notice of Objectionable Matters if Seller does not intend to remove (or
cause Escrow Agent to endorse over, to Buyer’s satisfaction) or otherwise cure
any such Objectionable Matters. If Seller fails to respond within such 10-day
period, Seller shall be deemed to have delivered notice on such 10th day of
Seller’s refusal to remove or otherwise cure the Objectionable Matters prior to
COE.
(c)    At the outset of the Second Study Period (as defined below) for any
Property, Buyer shall order from Escrow Agent an updated Title Report (each, an
“Updated Report” and, collectively, the “Updated Reports”) for an Owner’s Policy
on such Property. If Buyer is dissatisfied with any exception to title as shown
in any Updated Report and/or any matter disclosed by any Survey (excluding any
matters disclosed by the Preliminary Report for such Property to which Buyer did
not previously object within the time allowed in Section 6(b)) (collectively,
the “Objectionable Matters”), then Buyer may, by giving written notice thereof
to Escrow Agent and Seller on or before the later of: (x) the expiration of the
Second Study Period for such Property or (y) ten (10) days after the expiration
of the Survey Period for such Property, either (i) terminate this Agreement with
respect to any Property or Properties corresponding to such Objectionable
Matter(s) (each such Property, a “Removed Property”), or (ii) Buyer may
provisionally accept the title to such Property or Properties corresponding to
such Objectionable Matters subject to Seller’s agreement to cause the removal of
or otherwise cure such Objectionable Matters.
If Buyer gives notice to Seller of its election of option (ii) above, Seller
shall notify Buyer in writing within ten (10) days after receiving Buyer’s
written notice of Objectionable Matters if Seller does not intend to remove (or
cause Escrow Agent to endorse over, to Buyer’s satisfaction) or otherwise cure
any such Objectionable Matters. If Seller fails to respond within such 10-day
period, Seller shall be deemed to have delivered notice on such 10th day of
Seller’s refusal to remove or otherwise cure the Objectionable Matters prior to
COE.
(d)    In the event any Preliminary or Updated Report is later amended (each
such amended Preliminary or Updated Report, an “Amended Report”) to include new
exceptions that are not set forth in the prior Preliminary or Updated Report
corresponding to the same Property, or in the event any Survey is amended (each
such Survey, an “Amended Survey”) to include or depict matters that are not set
forth in the prior Survey corresponding to the same Property, Buyer shall have
until the later of (i) the expiration of the First or Second Study Period, as
applicable, for such Property, (ii) the date seven (7) days after Buyer’s
receipt of both such Amended Report and copies of the documents identified in
the new exceptions or new requirements, or (iii) the date seven (7) days after
Buyer’s receipt of the Amended Survey, as applicable, within which to either (Y)
terminate this Agreement with respect to any Property corresponding to such
Amended Report or Amended Survey as set forth in Sections 6(b) or 6(c) above,
whereupon any such Property shall be deemed to be a Removed Property, or (Z) to
provisionally accept the title to such Property or Properties corresponding to
such Amended Report or Amended Survey subject to Seller’s agreement to cause the
removal of any Objectionable Matter(s) identified by Buyer in a written notice
to Seller.
(e)    In the event Buyer provisionally accepts title to a Property subject to
Seller’s agreement to cure one or more Objectionable Matters pursuant to
Sections 6(b), 6(c) and/or 6(d) above, and if Seller serves notice (or is deemed
to have served notice) to Buyer that Seller does not intend to remove or
otherwise cure such Objectionable Matters before COE, Buyer shall, within ten
(10) days after receipt of such notice (or deemed notice) from Seller, notify
Seller and Escrow Agent in writing of Buyer’s election to either (i) terminate
this Agreement with respect to the Property corresponding to such Objectionable
Matter(s) as set forth in Sections 6(b), 6(c) and/or 6(d) above, as applicable,
whereupon such Property shall be deemed to be a Removed Property, or (ii) waive
such Objectionable Matter(s). If written notice of either satisfaction or
dissatisfaction as to any Preliminary Report, Updated Report, Survey, Amended
Report or Amended Survey is not timely given by Buyer to Seller pursuant to this
Section 6, then Buyer shall be deemed to have disapproved of the condition of
the title of the Property or Properties corresponding to

4

--------------------------------------------------------------------------------




each such Preliminary Report, Updated Report, Survey Amended Report, or Updated
Survey and shall have elected to terminate this Agreement with respect to each
Property corresponding to each such Preliminary Report, Updated Report, Survey
Amended Report, or Amended Survey as set forth in Sections 6(b), 6(c) and/or
6(d) above, as applicable, whereupon any such Property shall be deemed to be a
Removed Property. In the event Buyer provides written notice of objections to
some matters disclosed by the Preliminary Report, Updated Report, Survey, Survey
Amended Report and/or Updated Survey but does not in such notice object to other
matters disclosed therein, Buyer shall be deemed to have approved any such other
matters disclosed therein and not included as an Objectionable Matter in such
notice.
(f)    The aggregate Purchase Price shall be reduced by the Purchase Price
corresponding to each Removed Property, and the portion of the Earnest Money
Deposit corresponding to such Removed Property (i.e., $10,000.00) plus all
interest earned thereon shall be returned immediately to Buyer. In the event
that all Properties are removed from this Agreement pursuant to Sections 6(b),
6(c), 6(d) and/or 6(e) hereof, this Agreement shall automatically terminate in
its entirety, whereupon the Earnest Money Deposit shall be paid immediately to
Buyer, all documents deposited in escrow by Buyer shall be returned to Buyer
without delay and all documents deposited in escrow by Seller shall be returned
to Seller without delay.
7.    BUYER’S STUDY PERIOD.
(a)    The First Study Period. As to any particular Property, Buyer shall have
until 11:59 p.m. MST on thirtieth (30th) day after the later of (i) the
Effective Date, (ii) Seller’s delivery of written notice to Buyer of Seller’s
acquisition of the Property, together with reasonable evidence thereof, or (iii)
Buyer’s receipt of all deliveries of Seller’s Diligence Materials (as
hereinafter defined) and the fully executed Lease (together with any exhibits,
guaranties, amendments and modifications thereto, and assignments thereof, all
fully executed) for such Property (the “First Study Period”), at Buyer’s sole
cost, within which to conduct and approve any investigations, studies or tests
deemed necessary by Buyer, in Buyer’s sole discretion, to determine the
feasibility of acquiring such Property, including, without limitation, Buyer’s
right to: (i) review and approve the Lease corresponding to such Property, the
Seller’s Diligence Materials, Seller’s operating statements and the Contracts
with respect to such Property; (ii) meet and confer with Tenant (but only after
written notice to Seller, and provided that Seller shall have the right to
participate in any such conferences); and (iii) obtain, review and approve an
environmental study of each Property.
(b)    The Second Study Period. In addition to the foregoing, Seller
acknowledges that Buyer will not order a property condition report, a Survey, an
appraisal, an environmental site assessment, zoning report and an Updated Report
for any Property (collectively, the “Post-Construction Reports”) until after
Seller provides written notice to Buyer that construction of such Property has
been substantially completed, except for so-called “punch list” items which do
not, either individually or in the aggregate, interfere with Tenant’s use and
occupancy of the Property or prevent Tenant from obtaining a building permit, a
Certificate of Occupancy or any other government approval, which substantial
completion shall be further evidenced by (i) the issuance, and Buyer’s receipt,
of a Certificate of Occupancy (which may be a temporary Certificate of
Occupancy) for such Property, if available in such jurisdiction and, if not
available, the jurisdictional equivalent of the Certificate of Occupancy, if
any, and (ii) delivery of the applicable Property to Tenant for the installation
by Tenant of its fixtures pursuant to the Evidence of Completion (as defined in
the Lease) (together with the Certificate of Occupancy, if available, or its
equivalent, if any, and the Evidence of Completion to Tenant, such notice is
referred to as the “Substantial Completion Notice”). As to any particular
Property, Buyer shall have until 11:59 p.m. MST on the later of (i) the
thirtieth (30th) day after Buyer’s receipt of the Substantial Completion Notice
for such Property, or (ii) the tenth (10th) day after the earlier of: (A)
Buyer’s receipt of the Survey for such Property, or (B) the expiration of the
Survey Period for such Property (the “Second Study Period”), at Buyer’s sole
cost, within which to conduct and approve the Post-Construction Reports for such
Property. The investigations, studies or tests conducted by Buyer pursuant to
Section 7(a) or this Section 7(b) are hereinafter referred to as “Buyer’s
Diligence”.
(c)    Right of Entry. Subject to the prior rights of Tenant in the Properties,
Seller hereby grants to Buyer and Buyer’s agents, employees and contractors the
right to enter upon each Property, at any time or times prior to COE, to conduct
Buyer’s Diligence. Notwithstanding the foregoing, in conducting any Buyer’s
Diligence, Buyer shall provide Seller with prior written notice of any
inspections, tests or studies that Buyer desires to conduct on any Property,
Buyer shall not unreasonably interfere with any Tenant’s use of any Property nor
any construction being

5

--------------------------------------------------------------------------------




conducted on any Property, Buyer shall provide Seller with proof of adequate
commercial liability insurance in amount and form reasonably acceptable to
Seller, and Seller may be present during any such inspections, tests or studies.
In consideration therefor, Buyer shall and does hereby agree to indemnify and
hold Seller harmless from and against any and all claims for expenses, costs,
losses, liabilities and/or damages asserted against Seller, including, but not
limited to, court costs and attorneys’ fees, which may be incurred by Seller as
a direct result of Buyer’s Diligence. Buyer’s indemnity and hold harmless
obligation shall survive cancellation of this Agreement or COE.
(d)    First Study Period Cancellation. As to any particular Property, unless
Buyer so notifies Seller or Escrow Agent, in writing, on or before the end of
the First Study Period for such Property, of Buyer’s acceptance of such Property
and unconditional waiver of the contingencies as set forth in Section 7(a) with
respect to such Property, this Agreement shall terminate with respect to such
Property (each such Property, a “Removed Property”), the aggregate Purchase
Price shall be reduced by the Purchase Price corresponding to each such Removed
Property, the portion of the Earnest Money Deposit corresponding to such Removed
Property (i.e., $10,000.00) plus all interest earned thereon shall be returned
immediately to Buyer, and this Agreement shall continue in full force and effect
with respect to the remaining Properties.
(e)    Second Study Period Cancellation. As to any particular Property, unless
Buyer so notifies Seller or Escrow Agent, in writing, on or before the end of
the Second Study Period for such Property, of Buyer’s acceptance of the
Post-Construction Reports or Updated Reports for such Property and unconditional
waiver of the contingencies as set forth in Section 7(b) with respect to such
Property, this Agreement shall terminate with respect to such Property and any
such Property shall be deemed to be a Removed Property, the aggregate Purchase
Price shall be reduced by the Purchase Price corresponding to each such Removed
Property, the portion of the Earnest Money Deposit corresponding to such Removed
Property (i.e., $10,000.00) plus all interest earned thereon shall be returned
immediately to Buyer, and this Agreement shall continue in full force and effect
with respect to the remaining Properties. With respect to any Property for which
this Agreement has not been terminated within the time periods specified
pursuant to Section 7(d) or 7(e), the Earnest Money Deposit corresponding to
such Property (i.e., $10,000) shall become non-refundable to Buyer and shall be
forfeited to Seller in the event Buyer shall fail to close on the purchase of
such Property, except as expressly provided in Sections 6(d), 7(f), 12, 19 and
20.
(f)    Property Acquisition and Development. As of the Opening of Escrow, Seller
is not the owner of all of the Properties and/or some of the Properties have not
yet been improved with the Buildings or leased to Tenant pursuant to a Lease.
Seller intends to complete the acquisition of the Properties and the
construction of the Buildings, and lease the Improvements to Tenant on or before
COE and covenants to use commercially reasonable efforts to do so. If, as of May
31, 2014, Seller hasn’t completed the acquisition of a Property, or as of August
31, 2014, Seller hasn’t completed the construction of the Buildings or leased
the Improvements to Tenant with respect to a Property, in each case despite its
commercially reasonable efforts to do so, then Seller or Buyer shall have the
right, without limiting any other rights or remedies it may have, to terminate
this Agreement with respect to such Property upon written notice to the other
party and Escrow Agent. In the event this Agreement is terminated with respect
to a Property pursuant to this subsection (f), the aggregate Purchase Price (as
defined below) shall be reduced by the Purchase Price corresponding to such
Property, the portion of the Earnest Money Deposit corresponding to such
Property (i.e., $10,000.00) plus all interest earned thereon shall be returned
immediately to Buyer, Seller shall promptly reimburse to Buyer its reasonable
out-of-pocket and third-party property diligence expenses incurred with respect
to such Property not to exceed $10,000.00, and neither Seller nor Buyer will
have any further obligation or responsibility to the other to perform under the
Agreement with respect to such Property.
8.    DELIVERY OF SELLER’S DILIGENCE MATERIALS. Within three (3) days after the
Opening of Escrow, Seller agrees to deliver to Buyer copies of all documents
currently in Seller’s possession relating to the leasing, operating,
maintenance, construction (including the Certificate of Occupancy for such
Property if one exists at such time), repair, zoning (including any zoning
verification letters), platting, engineering, soil tests, water tests,
environmental tests, market studies, master planning, architectural drawings and
like matters regarding such Property and/or the Tenant (collectively, “Seller’s
Diligence Materials”), all at no cost to Buyer. The foregoing deliveries shall
include, but not be limited to, copies of all of the following documents to the
extent currently in the Seller’s possession: (i) books of account and records
for such Property for the last twenty-four (24) months (including year-end
Tenant CAM expense reconciliations); (ii) the Lease corresponding to such
Property, including all amendments thereto,

6

--------------------------------------------------------------------------------




guaranties thereof and assignments thereof and, if applicable, a copy of the
leasehold title insurance policy delivered to Tenant with respect to such
Property; (iii) a detailed listing of all capital expenditures on such Property
for the last thirty-six (36) months; (iv) the maintenance history of such
Property for the last twenty-four (24) months; (v) current maintenance,
management, and listing contracts for such Property including any amendments
thereto; (vi) all claims or suits by Tenant or third-parties involving such
Property or any of the Leases or any Contracts relating to such Property
(whether or not covered by insurance); (vii) a list of all claims or suits by or
against Seller regarding such Property for the last thirty-six (36) months;
(viii) any appraisals of such Property or any part thereof; (ix) the site plan
with respect to such Property; (x) copies of all Contracts, Warranties and
Permits relating to such Property, including copies of all warranties required
under the Leases; (xi) Tenant’s written approval of any declaration, easement or
similar agreement that requires or required Tenant’s consent pursuant to the
terms and conditions of the Lease; and (xii) any other documents currently in
the possession of Seller pertaining to such Property. Should Seller receive new
or updated documents regarding any of the matters set forth in this Section 8(a)
after the date hereof and prior to COE, Seller will immediately notify Buyer of
such fact and will promptly deliver complete copies thereof to Buyer.
9.    THE SURVEYS. Within thirty (30) days after receipt of the Substantial
Completion Notice for any Property (the “Survey Period”), Buyer shall cause, at
Buyer’s sole costs and expense, one or more national surveyors licensed in the
State(s) in which the applicable Property is located to complete and deliver to
Escrow Agent, Buyer and Seller a current, certified ALTA survey of the Real
Property, Building and Improvements comprising such Property certified to Buyer,
Seller, Tenant and Escrow Agent (each, a “Survey” and, collectively, the
“Surveys”), whereupon the legal descriptions in the Surveys, if confirmed by
Buyer, Seller and Escrow Agent to be accurate, shall be inserted as the
descriptions in Exhibit A-1 attached hereto. Each Survey shall set forth the
legal description and boundaries of the applicable parcel of Real Property and
all easements, encroachments and improvements thereon.
10.    IRS SECTION 1445. Seller shall furnish to Buyer in escrow by COE a sworn
affidavit (the “Non-Foreign Affidavit”) stating under penalty of perjury that
Seller is not a “foreign person” as such term is defined in Section 1445(f)(3)
of the Internal Revenue Code of 1986, as amended (the “Tax Code”). If Seller
does not timely furnish the Non-Foreign Affidavit, Buyer may withhold (or direct
Escrow Agent to withhold) from the Purchase Price an amount equal to the amount
required to be so withheld pursuant to Section 1445(a) of the Tax Code, and such
withheld funds shall be deposited with the Internal Revenue Service as required
by such Section 1445(a) and the regulations promulgated thereunder. The amount
withheld, if any, shall nevertheless be deemed to be part of the Purchase Price
paid to Seller.
11.    DELIVERY OF POSSESSION. Seller shall deliver possession of each Property
to Buyer at COE subject only to the rights of Tenant under each of the Leases as
approved by Buyer as part of Buyer’s Diligence and any other matters approved or
deemed approved by Buyer pursuant to Section 6 of this Agreement (the “Permitted
Exceptions”).
12.    BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions
precedent set forth in this Agreement, Buyer’s obligations to perform under this
Agreement and to close escrow with respect to any Property are expressly subject
to satisfaction of the following conditions on or before COE (or such earlier
date that is specified below):
(a)    the delivery by Seller to Escrow Agent, for delivery to Buyer at COE, of
the executed original Transfer Documents for such Property;
(b)    the issuance of the Owner’s Policy (or a written commitment therefor) for
such Property subject only to the Leases and Permitted Exceptions;
(c)    the delivery by Seller to Buyer at COE of all security deposits and
pre-paid rents under the Lease for such Property, if any, in the form of a
credit in favor of Buyer against the Purchase Price allocated to such Property;
(d)    the deposit by Seller with Buyer not later than five (5) days prior to
COE of (i) as to the Lease for such Property, an original estoppel certificate
(“Tenant Estoppel”), in a form reasonably acceptable to Buyer (or

7

--------------------------------------------------------------------------------




in the form required by the Lease, if so required in the Lease) (v) dated not
more than thirty (30) days prior to COE (provided that if Buyer extends COE with
respect to any Property as provided in Section 17, Seller shall not be required
to obtain an updated Tenant Estoppel for such Property), (w) executed by Tenant
and naming Buyer (or its designee) and any lender of which Buyer provides
written notice to Seller pursuant to the notice provisions hereof (“Lender”) as
addressees, (x) verifying the basic facts of such Lease (term, rental,
expiration date, options, if any exist), (y) confirming that, to Tenant’s actual
knowledge, there are no defaults by the landlord under such Lease, no
unperformed or “punchlist” construction items, no unpaid tenant improvement
allowances or leasing commissions and that no percentage rents or impounds are
paid pursuant to such Lease (or specifying the amount(s) thereof), and (z) if
Tenant’s obligations under such Lease have been guaranteed by another person or
entity, also cover such guaranty and also be signed by such guarantor(s), and
(ii) as to the Lease for such Property, a subordination, non-disturbance and
attornment agreement executed by Tenant, in form and substance reasonably
acceptable to Tenant, for the benefit of Lender (“SNDA”); provided, however,
that Seller’s failure to obtain and provide to Buyer a Tenant Estoppel or SNDA
despite its good faith and diligent efforts with respect to any Property shall
not be an event of default hereunder, but merely a condition to Buyer’s
obligation to close;
(e)    the deposit with Escrow Agent and Buyer prior to the expiration of the
First Study Period for any Property of an executed waiver by Tenant of any right
of first refusal under the Lease for such Property;
(f)    the deposit with Escrow Agent of an executed final lien waiver by the
general contractor, an executed affidavit of Seller, and such other
documentation as may be reasonably required by Escrow Agent to allow for the
deletion of the mechanics’ lien exception from the Owner’s Policy for such
Property, which other documentation may include an affidavit executed by
Seller’s principals or parent entity if Seller is a single asset entity all in a
commercially reasonable form;
(g)    the delivery by Seller to Buyer of the final Certificate of Occupancy for
such Property, if available in such jurisdiction, or, if not available, the
jurisdictional equivalent of a Certificate of Occupancy, if any, or
certification from Seller that no such documentation is issued by the applicable
jurisdiction;
(h)     the delivery by Seller to Buyer of the leasehold title insurance policy
provided to Tenant for such Property (if required by the Lease for such
Property);
        
(i)    the deposit with Escrow Agent of a letter from Seller to Tenant
requesting that future rent under the Lease for such Property be paid to Buyer;
(j)    there has been no “Insolvency Event” with respect to any Tenant. As used
in this subsection (l), an “Insolvency Event” shall have occurred if any Tenant
becomes insolvent within the meaning of the United States Bankruptcy Code, 11
U.S.C. Sec. 101 et seq., as amended (the “Bankruptcy Code”), files or notifies
Seller or any affiliate of Seller that it intends to file a petition under the
Bankruptcy Code, initiates a proceeding under any similar law or statute
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts (collectively, hereinafter, an “Action”), becomes the subject of either a
petition under the Bankruptcy Code or an Action, or is not generally paying its
debts as the same become due;
(k)    delivery of the SEC Filing Information (as hereinafter defined) by Seller
to Buyer not less than five (5) days prior to COE;
(l)    Tenant has accepted possession of such Property and is contractually
obligated to pay, and has commenced payment of, full rent pursuant to the Lease
for such Property;


(m)    the delivery by Seller to Buyer of either (i) a three year latent defect
warranty for Buyer’s benefit from either general contractor that constructed the
Improvements or another entity reasonably acceptable to Buyer or (ii) an
indemnity agreement in a form reasonably acceptable to Buyer executed by an
entity reasonably acceptable Buyer indemnifying Buyer for any Claims (as defined
below) that may arise on account of or in any way connected to the three year
latent defect warranty described in the Leases;

8

--------------------------------------------------------------------------------




(n)    delivery to Buyer of the original, fully-executed Lease and guaranty
executed by Dollar General Corporation with respect to such Property, and a copy
of all exhibits, amendments and other modifications thereto, and, if seller is
not the original landlord under any Lease, all assignments necessary to
establish that Seller is the successor-in-interest to the landlord’s rights
under such Lease; and
(o)    delivery to Buyer of all originals in Seller’s possession and, if not in
Seller’s possession, copies of all of the Contracts, Warranties and Permits for
such Property including, without limitation, any warranties covering the roof or
any other part of the Improvements and any warranties required under the Lease,
and any correspondence with respect thereto.
If the foregoing conditions have not been satisfied as to any Property by the
specified date or COE as the case may be, then Buyer shall have the right, at
Buyer’s sole option, by giving written notice to Seller and Escrow Agent on or
before COE (or within 10 days following the specified date, if such date is
other than COE), to (i) cancel this Agreement as it relates to such Property,
whereupon the aggregate Purchase Price shall be reduced by the Purchase Price
corresponding to each such Property, the portion of the Earnest Money Deposit
corresponding to such Removed Property (i.e., $10,000.00) plus all interest
earned thereon shall be returned immediately to Buyer, and this Agreement shall
continue in full force and effect as to all remaining Properties, (ii) waive
such non-satisfaction and proceed to closing on such Property without any
adjustment to the Purchase Price for such Property, or (iii) terminate this
Agreement in its entirety. In the event Buyer fails to timely provide the notice
set forth above, Buyer shall be deemed to have elected to proceed under
subparagraph (i) above. In the event this Agreement is terminated in its
entirety, the Earnest Money Deposit shall be paid immediately by Escrow Agent to
Buyer and, except as otherwise provided in this Agreement, neither of the
Parties shall have any further liability or obligation under this Agreement.
13.    SELLER’S REPRESENTATIONS WARRANTIES AND COVENANTS.


(a)    Seller hereby represents and warrants to Buyer with respect to each
Property as of COE for such Property that:
(i)    except as disclosed in any title reports obtained pursuant to this
Agreement and any Surveys, there are no unrecorded leases (other than the
Leases), liens or encumbrances which may affect title to any Property; any liens
or encumbrances relating to any existing financing secured by any Property or
any part thereof shall be terminated and released of record at or prior to COE;
and Seller does not have any defeasance, lender approval or prepayment
obligations with respect to any existing financing which will delay COE;
(ii)    to Seller’s knowledge, no notice of violation has been issued with
regard to any applicable regulation, ordinance, requirement, covenant, condition
or restriction relating to the present use or occupancy of any Property by any
person, authority or agency having jurisdiction;
(iii)    except as disclosed in any title reports obtained pursuant to this
Agreement and any Surveys, to Seller’s knowledge, there are no intended public
improvements which will or could result in any charges being assessed against
any Property which will result in a lien upon any Property;
(iv)    to Seller’s knowledge, there is no impending or contemplated
condemnation or taking by inverse condemnation of any Property, or any portion
thereof, by any governmental authorities;
(v)    except as conspicuously and explicitly disclosed in any Seller Diligence
Materials, there are no suits or claims pending or to Seller’s knowledge,
threatened with respect to or in any manner affecting any Property or Seller,
nor does Seller know of any circumstances which should or could reasonably form
the basis for any such suits or claims which have not been disclosed in writing
to Buyer by Seller;
(vi)    Seller has not entered into and there is not existing any other
agreement, written or oral, under which Seller is or could become obligated to
sell any Property, or any portion thereof, to a third party;
(vii)    Seller has not taken any action before any governmental authority
having jurisdiction thereover, the object of which would be to change the
present zoning of or other land-use limitations, upon any Property,

9

--------------------------------------------------------------------------------




or any portion thereof, or its potential use, and, to Seller’s knowledge, there
are no pending proceedings, the object of which would be to change the present
zoning or other land‑use limitations;
(viii)    this transaction will not in any way violate any other agreements to
which Seller is a party;
(ix)    Seller has full power and authority to execute, deliver and perform
under this Agreement as well as under the Transfer Documents, the agreed upon
form of which are attached hereto as Exhibits;
(x)    no default of Seller exists under any Lease; Seller has sent no notice of
default to any Tenant, and to Seller’s knowledge, no default of any Tenant
exists under any Lease; Seller has not received any notice or correspondence
from any Tenant or such Tenant’s agents indicating such Tenant’s desire,
willingness or intent to amend, modify, assign or terminate such Tenant’s Lease
nor any notice or correspondence requesting the consent of Seller to any of the
foregoing;
(xi)    the initial annual rent under each Lease is as set forth on Exhibit A
attached hereto; Tenant is not entitled to any free rent periods or rental
abatements, concessions or other inducements under any Lease for any period
subsequent to COE except as set forth on Exhibit H attached hereto;
(xii)    to the extent Seller is the original landlord under any Lease, such
Lease was negotiated in an arms-length transaction;
(xiii)    Tenant does not have: (a) any option or preferential right to purchase
any of the Properties or portion of any of the Properties, (b) any right of
first refusal or right of first offer with respect to any of the Properties, or
(c) any right, title or interest with respect to the Property other than as
lessee under its applicable lease;
(xiv)    all amounts due and payable by Seller under the Contracts and the REA’s
have been paid in full and no default of Seller exists under any of the
Contracts or any of the REA’s and, to Seller’s knowledge, no default of any
other party exists under any of the Contracts or any of the REA’s;
(xv)    no consent of any third party is required in order for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;
(xvi)    except as set forth in Seller’s Diligence Materials, Seller has no
actual knowledge that there exists or has existed, and Seller itself has not
caused any generation, production, location, transportation, storage, treatment,
discharge, disposal, release or threatened release upon, under or about any
Property of any Hazardous Materials. “Hazardous Materials” shall mean any
flammables, explosives, radioactive materials, hazardous wastes, hazardous and
toxic substances or related materials, asbestos or any material containing
asbestos (including, without limitation, vinyl asbestos tile), or any other
substance or material, defined as a “hazardous substance” by any federal, state,
or local environmental law, ordinance, rule or regulation including, without
limitation, the Federal Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, the Federal Hazardous Materials
Transportation Act, as amended, the Federal Resource Conservation and Recovery
Act, as amended, and the rules and regulations adopted and promulgated pursuant
to each of the foregoing;
(xvii)    except as set forth in Seller’s Diligence Materials, to Seller’s
actual knowledge, there is not now, nor has there ever been, on or in any
Property or any portion thereof underground storage tanks, any
asbestos-containing materials or any polychlorinated biphenyls, including those
used in hydraulic oils, electric transformers, or other equipment; and
(xviii)    the execution, delivery and performance of this Agreement and the
Transfer Documents, the agreed upon form of which are attached hereto as
Exhibits, have not and will not constitute a breach or default under any other
agreement, law or court order under which Seller is a party or may be bound;

10

--------------------------------------------------------------------------------




(b)    Further, Seller hereby covenants to Buyer as of the Effective Date that:


(i)    Seller will not enter into nor execute any agreement, written or oral,
under which Seller is or could become obli-gated to sell the Properties, or any
portion thereof, to a third party, without Buyer’s prior written consent;


(ii)    Except as necessary to complete the Improvements in accordance with the
Leases, Seller will not, without the prior written consent of Buyer, take any
action before any gov-ernmental authority having jurisdiction thereover, the
object of which would be to change the present zoning of or other land‑use
limitations, upon any Property, or any portion thereof, or the potential use of
any Property;


(iii)    except for any item to be prorated at COE in accordance with this
Agreement, all bills or other charges, costs or expenses arising out of or in
connection with or resulting from Seller’s use, ownership, or operation of the
Properties up to COE shall be paid in full by Seller;
(iv)    all general real estate taxes, assessments and personal property taxes
that have become due with respect to the Properties (except for those that will
be prorated at COE) have been paid or will be so paid by Seller prior to COE;


(v)    between the Effective Date and the applicable COE for a Property or any
earlier termination of this Agreement, Seller shall not (i) execute or enter
into any lease with respect to such Property (other than the Lease contemplated
by the terms, and further described on Exhibit A, hereof), (ii) terminate any
Lease previously entered into, or (iii) amend, modify, extend or waive any
rights under any Lease if such amendment, modification, extension or waiver
would have material economic impact on the terms of the Lease, or (iv) between
the date that is ten (10) business days prior to the expiration of the Second
Study Period and the applicable COE for a Property, terminate, amend, modify,
extend or waive any rights under any of the Leases without Buyer’s prior written
consent, which consent may be withheld at Buyer’s discretion;


(vi)    between the Effective Date and the applicable COE for a Property or any
earlier termination of this Agreement, Seller shall, at its sole cost:
(1)    continue to operate such Property as heretofore operated by Seller
subject to Buyer’s rights under this Agreement to direct specific activities of
Seller;


(2)    maintain or cause Tenant to maintain such Property as required by the
Lease;


(3)    pay or cause Tenant to pay (as applicable) prior to COE, all sums due for
work, materials or services furnished or otherwise incurred in the ownership,
use or operation of such Property up to COE;


(4)    comply or cause Tenant to comply with all governmental requirements
applicable to such Property;


(5)    except as required by a governmental agency or as necessary to complete
the Improvements in accordance with the Lease, not remove or permit any
improvements to be removed from such Property without the prior written consent
of Buyer;


(6)    except as necessary to complete the Improvements in accordance with the
Lease, not restrict, rezone, file or modify any development plan or zoning plan
or establish or voluntarily participate in the establishment of any improvement
district with respect to all or any portion of any Property without Buyer’s
prior written consent;


(7)    except as necessary to complete the Improvements in accordance with the
Lease or as may be required by the Tenant, without Buyer’s prior written
consent, Seller shall not, by voluntary or

11

--------------------------------------------------------------------------------




intentional act or omission to act, further cause or create any easement,
encumbrance, or mechanic’s or materialmen’s liens, and/or similar liens or
encumbrances to arise or to be imposed upon any Property or any portion thereof
that affects title thereto, or to allow any amendment or modification to any
existing easements or encumbrances; and


(8)    cause Tenant to comply in all respects with the terms, covenants and
conditions of the Lease relating to such Property;


(vii)    Seller shall and hereby does assign to Buyer effective as of COE for
each Property, to all claims, counterclaims, defenses, or actions, whether at
common law, or pursuant to any other applicable federal or state or other laws
which Seller may have against any third parties relating to the existence of any
Hazardous Materials in, at, on, under or about such Property (including
Hazardous Materials released on such Property prior to COE and continuing in
existence on such Property at COE) and Seller shall reasonably cooperate with
Buyer in connection with any of the foregoing; provided, however, that the
foregoing assignment shall not prevent or prohibit Seller from asserting any
defenses, including affirmative defenses and third-party actions, with respect
to any action or claim made against Seller;


(viii)    Seller shall not, without the prior written consent of Buyer, provide
a copy of, nor disclose any of the terms of, this Agreement to any appraiser;
and


(ix)    should Seller receive actual notice of any information regarding any of
the matters set forth in this Section 13 after the Effective Date and prior to
COE, Seller will immediately notify Buyer of the same in writing.


All representations, warranties and covenants made in this Agreement by Seller
shall survive the execution and delivery of this Agreement and each COE for a
period of one year. Seller shall and does hereby indemnify against and hold
Buyer harmless from any loss, damage, liability and expense, together with all
court costs and attorneys’ fees which Buyer may incur, (“Damages”) by reason of
any misrepresentation by Seller or any breach of any of Seller’s warranties or
covenants. Seller’s indemnity and hold harmless obligations shall survive each
COE for a period of one year. Notwithstanding anything to the contrary contained
herein, Seller’s liability with respect to Seller’s representations, warranties
and covenants and Seller’s indemnity and hold harmless obligations set forth
herein shall not exceed One Hundred Sixty Thousand Dollars ($160,000). For
purposes of this Agreement, the term “Seller’s knowledge” or words of similar
import means the actual knowledge of Tyler S. Oliver, without duty of inquiry or
investigation, with respect to all of the Properties. Seller represents and
warrants that Tyler S. Oliver is the person within Seller’s organization having
the most comprehensive knowledge of the matters set forth in this Section 13
with respect to the applicable Properties. Except as expressly set forth in this
Agreement and any documents delivered by Seller at COE, Seller is selling and
Buyer is buying the Properties “AS-IS” and without representation or warranty of
any kind.
14.    BUYER’S REPRESENTATIONS WARRANTIES AND COVENANTS.


(a)    Buyer hereby represents and warrants to Seller as of the Effective Date
and again as of each COE that:


(i)    Buyer has full power and authority to execute, deliver and perform under
this Agreement as well as under the Transfer Documents, the agreed upon forms of
which are attached hereto as Exhibits;


(ii)    there are no actions or proceedings pending or to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the documents, the agreed upon
forms of which are attached hereto as Exhibits; and


(iii)    the execution, delivery and performance of this Agreement and the
Transfer Documents, the agreed upon forms of which are attached hereto as
Exhibits, have not and will not constitute a breach or default under any other
agreement, law or court order under which Buyer is a party or may be bound.



12

--------------------------------------------------------------------------------




(b)    Further, Buyer hereby covenants to Seller as of the Effective Date that:


(i)    should Buyer receive notice or knowledge of any information regarding any
of the matters set forth in this Section 14 after the Effective Date and prior
to COE, Buyer will promptly notify Seller of the same in writing.


All representations, warranties and covenants made in this Agreement by Buyer
shall survive the execution and delivery of this Agreement and each COE. Buyer
shall and does hereby indemnify against and hold Seller harmless from any loss,
damage, liability and expense, together with all court costs and attorneys’
fees, if awarded by a court of law, which Seller may incur, by reason of any
misrepresentation by Buyer or any breach of any of Buyer’s warranties or
covenants. Buyer’s indemnity and hold harmless obligations shall survive each
COE.
15.    RENTS AND DEPOSITS. Seller and Buyer agree that, in addition to all other
conditions and covenants contained herein, Seller shall deliver to Buyer and
Escrow Agent not later than the day immediately prior to COE information for
such Property, certified by Seller to be true and accurate as of the date
thereof and as of the date of COE for such Property, with respect to (i) the
amount of Tenant’s security deposit under the Leases, if any, and (ii) prepaid
and/or abated rents, including, without limitation, the amount thereof and the
date to which such rents have been paid.
16.    BROKER’S COMMISSION. Concerning any brokerage commission, the Parties
agree as follows:
(a)    the Parties warrant to one another that they have not dealt with any
finder, broker or realtor in connection with this Agreement;
(b)    if any person shall assert a claim to a finder’s fee or brokerage
commission on account of alleged employment as a finder or broker in connection
with this Agreement, the Party under whom the finder or broker is claiming shall
indemnify and hold the other Party harmless from and against any such claim and
all costs, expenses and liabilities incurred in connection with such claim or
any action or proceeding brought on such claim, including, but not limited to,
counsel and witness fees and court costs in defending against such claim. The
provisions of this subsection shall survive cancellation of this Agreement or
COE; and
(c)    the principals of Seller are licensed real estate agents.
17.    CLOSE OF ESCROW. COE as to any Property shall be on or before 5:00 p.m.
MST on the fifteenth (15th) day after the later of: (i) the commencement of the
payment of full unabated rent under the Lease for such Property, (ii) the
expiration of the Second Study Period for such Property, and (iii) the date on
which the events set forth under the immediately preceding subsections (i) and
(ii) have occurred for at least four (4) other Properties for which COE has not
previously occurred (the intent being that COE shall occur with respect to no
less than five (5) Properties at a time unless the COE in question is the last
COE to occur and less than five (5) Properties are remaining) or such earlier
date as Buyer may choose by giving ten (10) days written notice thereof to
Seller and Escrow Agent (such date, as to each Property, the “Closing Date”).
Buyer may extend the Closing Date as to any Property(ies) for up to an
additional fifteen (15) days upon delivery of written notice to extend the
Closing Date to Escrow Agent prior to the original Closing Date corresponding to
such Property and by depositing an additional Ten Thousand and no/100 Dollars
($10,000.00) of earnest money with Seller for each such extended Property, all
of which earnest money shall be non-refundable to Buyer thereafter except as
provided in Sections 6(d), 7(f), 12, 19 and 20(a). For purposes of this
Agreement, any additional earnest money deposited with Escrow Agent pursuant to
this Section 17 shall be added to and become a part of the Earnest Money
Deposit.
18.    ASSIGNMENT. This Agreement may not be assigned by Seller without the
prior written consent of Buyer which consent shall not be unreasonably withheld;
provided, however, that Buyer acknowledges that certain of the Properties are
owned by each of the Sellers or their subsidiaries or affiliates of Seller, and
therefore, Seller may assign this Agreement to any such individual Seller or any
such subsidiaries or affiliates with respect to such Properties on or before COE
without Buyer’s consent. No assignment by Seller shall relieve it of or limits
its obligations under this Agreement. Buyer further acknowledges and agrees that
the covenants, obligations, representations and warranties of each Seller under
this Agreement are binding on such Seller only with respect to the Property or
Properties owned by such Seller or under contract by such Seller as shown on
Exhibit A, and only such Seller is entitled to exercise the

13

--------------------------------------------------------------------------------




rights of Seller with respect to such Property or Properties hereunder. Buyer
may assign its rights under this Agreement to an affiliate of Buyer without
seeking or obtaining Seller’s consent. Such assignment shall not become
effective until the assignee executes an instrument whereby such assignee
expressly assumes all unperformed obligations of Buyer under this Agreement.
Buyer may also designate someone other than Buyer, as grantee and/or assignee,
under the Transfer Documents by providing written notice of such designation at
least two (2) days prior to COE. No assignment shall release or otherwise
relieve Buyer from any obligations hereunder; provided, however, with respect to
any assignment, if COE occurs the assigning party (but not the assignee) shall
be relieved of all its obligations arising under this Agreement before, on and
after COE.
19.    RISK OF LOSS. Seller shall bear all risk of loss resulting from or
related to damage of or to any Property or any part thereof which may occur
prior to COE. Seller shall also bear all risk of loss resulting from or related
to a taking or condemnation of any Property or any part thereof with respect to
which written notice of a proposed condemnation or taking is received, a
condemnation proceeding is commenced, a condemnation proceeding is concluded or
all or any part of any Property is conveyed in lieu of condemnation prior to COE
(any such damage, taking or condemnation event a “Risk of Loss Event”). In the
event of any Risk of Loss Event prior to COE, Buyer may, at Buyer’s sole option,
by written notice to Seller and Escrow Agent, remove such Property from this
Agreement (each, a “Rejected Property”) and the aggregate Purchase Price shall
be reduced by the Purchase Price corresponding to such Rejected Property, the
portion of the Earnest Money Deposit corresponding to such Rejected Property
(i.e., $10,000.00) plus all interest earned thereon shall be returned
immediately to Buyer, and this Agreement shall continue in full force and effect
with respect to all remaining Properties. In the alternative, Buyer may attempt
to negotiate an appropriate downward adjustment of the Purchase Price for the
affected Property. If Seller and Buyer cannot agree upon such a downward
adjustment within a reasonable period (not to exceed ten (10) days from the date
Buyer receives notice of the loss), Buyer may remove such Rejected Property from
this Agreement as provided above. In the event of any Risk of Loss Event which
does not result in a termination of this Agreement, Seller shall at COE and as a
condition precedent thereto, pay Buyer or credit Buyer against the Purchase
Price for the affected Property the amount of any insurance or condemnation
proceeds actually received by Seller, or assign to Buyer, as of COE and in a
form acceptable to Buyer and Seller, all rights or claims for relief to the
same, and credit to Buyer an amount equal to the deductible (if any) under the
insurance policy. In the event of any Risk of Loss Event with respect to all
Properties prior to COE and Buyer elects to remove all Properties from this
Agreement as provided above, then this Agreement shall automatically terminate,
whereupon the Earnest Money Deposit shall be paid immediately to Buyer and,
except as otherwise provided in this Agreement, neither of the Parties shall
have any further liability or obligation hereunder.


20.    REMEDIES.
(a)    Seller’s Breach. If Seller breaches this Agreement, including, without
limitation, a breach of any representation or warranty of Seller set forth
herein and/or the failure of Seller to satisfy any conditions precedent to COE
specified in Section 12 above that is within Seller’s control, Buyer may, at
Buyer’s sole option as Buyer’s sole and exclusive remedy for the applicable
breach, either: (i) by written notice to Seller and Escrow Agent, cancel this
Agreement with respect to the Property that is the subject of such breach,
whereupon the Earnest Money Deposit allocated to such Property (i.e.,
$10,000.00) shall be paid immediately by Escrow Agent to Buyer, Seller shall
promptly reimburse to Buyer its reasonable out-of-pocket and third-party
property diligence expenses incurred with respect to such Property not to exceed
$10,000.00 and, except as otherwise provided in this Agreement, neither of the
Parties shall have any further liability or obligation hereunder with respect to
such Property, (ii) by written notice to Seller and Escrow Agent, cancel this
Agreement in its entirety whereupon the Earnest Money Deposit shall be paid
immediately by Escrow Agent to Buyer, Seller shall promptly reimburse to Buyer
its reasonable out-of-pocket and third-party property diligence expenses and,
except as otherwise provided in this Agreement, neither of the Parties shall
have any further liability or obligation hereunder, or (iii) seek specific
performance against Seller in which event COE shall be automatically extended as
necessary. Notwithstanding the foregoing, if specific performance is unavailable
as a remedy to Buyer because of Seller’s affirmative act (e.g., Seller sells a
Property to a third party), Buyer shall be entitled to pursue all rights and
remedies available at law or in equity. Seller hereby acknowledges and agrees
that the provisions of this Section 20(a) shall not limit any rights or
remedies Buyer may have against Seller after COE pursuant to the indemnification
under Section 16 or for any misrepresentation, breach of warranty or default by
Seller in any of its obligations under this Agreement, the Transfer Documents or
any other documents to be entered into pursuant to this Agreement, subject,
however, to any applicable express limitations provided herein or therein.

14

--------------------------------------------------------------------------------






(b)    Buyer’s Breach. If Buyer breaches this Agreement, as its sole remedy
Seller shall be entitled to retain the Earnest Money Deposit in accordance with
subsection 5(b) as Seller’s agreed and total liquidated damages. Seller hereby
waives any right to seek any equitable or legal remedies against Buyer. Buyer
hereby acknowledges and agrees that the provisions of this Section 20(b) shall
not limit any rights or remedies Seller may have against Buyer after COE
pursuant to any express Seller indemnifications under this Agreement or the
Transfer Documents or any other documents to be entered into pursuant to this
Agreement.
21.    ATTORNEYS’ FEES. If there is any litigation to enforce any provisions or
rights arising under this Agreement, the unsuccessful party in such litigation,
as determined by the court, agrees to pay the successful party, as determined by
the court, all costs and expenses, including, but not limited to, reasonable
attorneys’ fees incurred by the successful party, such fees to be determined by
the court. For purposes of this Section 21, a party will be considered to be the
“successful party” if (a) such party initiated the litigation and substantially
obtained the relief which it sought (whether by judgment, voluntary agreement or
action of the other party, trial, or alternative dispute resolution process),
(b) such party did not initiate the litigation and either (i) received a
judgment in its favor, or (ii) did not receive judgment in its favor, but the
party receiving the judgment did not substantially obtain the relief which it
sought, or (c) the other party to the litigation withdrew its claim or action
without having substantially received the relief which it was seeking.
22.    NOTICES.
(a)    Addresses. Except as otherwise required by law, any notice required or
permitted hereunder shall be in writing and shall be given by personal delivery,
or by deposit in the U.S. Mail, certified or registered, return receipt
requested, postage prepaid, addressed to the Parties at the addresses set forth
below, or at such other address as a Party may designate in writing pursuant
hereto, or by telecopy (fax) or electronic mail (e-mail), or any express or
overnight delivery service (e.g., Federal Express), delivery charges prepaid:
if to Seller:                    Henzlik-Oliver Real Estate Companies, L.L.C.
13356 Metcalf
Overland Park, KS 66213
Attn: Tyler S. Oliver
Tel.:    (913) 438-9900
Fax:     (913) 438-9994
Email: tsoliver@henzlikoliver.com


with copies to:                    Duggan Shadwick Doerr & Kurlbaum LLC
11040 Oakmont
Overland Park, KS 66210
Attn: Michael J. Book
Tel.:     (913) 498-3536
Fax:     (913) 498-3538
Email: mbook@kc-dsdlaw.com


if to Buyer:                    Series C, LLC
c/o Cole Real Estate Investments
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn:    Legal Department - Real Estate
Tel.:    (602) 778-8700     
Fax:    (480) 449-7012
Email: todd.weiss@colereit.com and
lari.clark@colereit.com



15

--------------------------------------------------------------------------------




with copies to:                    Jason D. Stych, Esq.
Kutak Rock LLP
8601 N. Scottsdale Road, Suite 300
Scottsdale, AZ 85253
Tel.:    (480) 429-4881
Fax:    (480) 429-5001
Email: jason.stych@kutakrock.com


if to Escrow Agent:                First American Title Insurance Company
2425 E. Camelback Road, Suite 300
Phoenix, AZ 85016
Attention: Brandon Grajewski
Tel.:    (602) 567-8145
Fax:    (602) 567-8101
Email: bgrajewski@firstam.com


(b)     Effective Date of Notices. Notice shall be deemed to have been given and
received on the date on which notice is delivered, if notice is given by
personal delivery, e-mail or telecopy, and on the date of deposit in the mail,
if mailed or deposited with the overnight carrier, if used. If escrow has
opened, a copy of any notice given to a party shall also be given to Escrow
Agent by regular U.S. Mail or by any other method provided for herein.
23.    CLOSING COSTS.
(a)    Closing Costs. Seller and Buyer agree to pay closing costs as indicated
in this Agreement and in the escrow instructions attached hereto as Exhibit G,
and by this reference incorporated herein (the “Escrow Instructions”). At COE,
Seller shall pay (i) the costs of releasing all liens, judgments, and other
encumbrances that are to be released and of recording such releases, (ii)
one-half of the fees and costs due Escrow Agent for its services, (iii) the
transfer tax associated with the sale of the Properties, if any, and (iv) all
other costs to be paid by Seller under this Agreement. At COE, Buyer shall pay
(i) one-half of the fees and costs due Escrow Agent for its services, (ii) the
costs of the Surveys, and (iii) all other costs to be paid by Buyer under this
Agreement. Except as otherwise provided for in this Agreement, Seller and Buyer
will each be solely responsible for and bear all of their own respective
expenses, including, without limitation, expenses of legal counsel, accountants,
and other advisors incurred at any time in connection with pursuing or
consummating the transaction contemplated herein.
(b)    Prorations. Real estate taxes shall be prorated through escrow as of the
date that Tenant became responsible for such taxes under the Lease and shall be
based upon the current valuation and latest available tax rates. If, as of COE,
a Property is not taxed as a separate tax parcel despite Seller’s efforts to
cause such separate tax parcel to be created (such Property referred to as the
“Affected Property”), all real estate taxes and assessments shall be prorated as
of COE based on an allocation of the Parties’ respective percentage ownership
ratio (determined on a gross acreage basis of the applicable tax parcel(s) as of
the date of COE, with any taxes based on improvements allocated to the parcel
containing the improvements). Until the Parties are able to obtain a separate
assessment for the Affected Property, Seller and Buyer shall each pay, prior to
delinquency, their respective share of all taxes due and payable for all
assessed tax parcels in which any portion of the Affected Property is located.
For purposes of this Section 23(b), Seller will be deemed to own the balance of
any tax parcel(s) (other than the Affected Property) containing any portion of
the Affected Property, and Seller will be responsible to pay, or cause to be
paid, the share of all taxes and assessments attributable thereto. Seller shall
provide Buyer with a tax bill identifying Buyer’s allocable share of the
property taxes due at least ten (10) business days prior to delinquency. Upon
payment of a Party’s allocable share of such property taxes, if any, such Party
shall provide the other Party with documentation reasonably requested to confirm
such payment. If either Party fails to pay its proportionate share of the taxes
prior to delinquency, the other Party may, following at least ten (10) days
prior written notice to the nonpaying Party, pay the entire tax bill then due.
The nonpaying Party shall thereafter pay its respective share of the taxes to
the paying Party together with interest on such amount at the rate of twelve
percent (12%) per annum from the date paid until all such sums together with
interest thereon is repaid. Buyer and Seller will cooperate with each other
after COE to cause each Affected Property to be assessed as a separate tax
parcel. If COE for a Property is on or after the 20th day of the calendar month
in which such COE occurs, the

16

--------------------------------------------------------------------------------




monthly base rent due to Buyer under the terms of the applicable Lease for the
full calendar month of the month following the day on which COE occurs (the
“Initial Rent”) shall be credited to Buyer at COE (and, in such event, Tenant
shall pay the Initial Rent due under such Lease to Seller and, notwithstanding
the terms of the Lease, shall not be obligated to make a payment for the Initial
Rent to Buyer). In such event, the notice provided to the Tenant with respect to
the sale of the Property to Buyer shall expressly request rent payment
consistent with the foregoing allocation. All other prorations shall be
calculated through escrow as of COE based upon the latest available information,
including, without limitation, a credit to Buyer for any rent prepaid by Tenant
for the period beginning with and including the date on which the closing occurs
through and including the last day of the month in which the closing occurs. All
other credits to Buyer shall be similarly prorated. Any other closing costs not
specifically designated as the responsibility of either Party in the Escrow
Instructions or in this Agreement shall be paid by Seller and Buyer according to
the usual and customary allocation of the same for the State and County where
the Property is located by Escrow Agent. Seller agrees that all closing costs
payable by Seller shall be deducted from Seller’s proceeds otherwise payable to
Seller at COE. Buyer shall deposit with Escrow Agent sufficient cash to pay all
of Buyer’s closing costs. Except as provided in this Section 23, Seller and
Buyer shall each bear their own costs in regard to this Agreement.
(c)    Post-Closing Adjustment. If after COE, the parties discover any errors in
adjustments and apportionments, the same shall be corrected as soon after their
discovery as possible. The provision of this Section 23(c) shall survive COE
except that no adjustment shall be made later than eighteen (18) months after
COE unless prior to such date the Party seeking the adjustment shall have
delivered a written notice to the other Party specifying the nature and basis
for such claim; provided, however, in the event an adjustment is sought due to
the fact that current tax bills with respect to one or more Properties had not
yet been issued as of COE, the provisions of this Section 23(c) shall survive
with respect to any closing proration of real property taxes until ninety (90)
days after Buyer’s receipt of tax bills for the period of time during which COE
occurred. In the event that such claim is valid, the Party against whom the
claim is sought shall have thirty (30) days in which to remit any adjustment
due.
(d)    Instructions. This Agreement, together with the Escrow Instructions,
shall constitute escrow instructions for the transaction contemplated herein.
Such escrow instructions shall be construed as applying principally to Escrow
Agent’s employment.
24.    ESCROW CANCELLATION CHARGES. If escrow fails to close because of Seller’s
default, Seller shall be liable for any cancellation charges of Escrow Agent. If
escrow fails to close because of Buyer’s default, Buyer shall be liable for any
cancellation charges of Escrow Agent. If escrow fails to close for any other
reason, Seller shall be liable for any cancellation charges of Escrow Agent. The
provisions of this Section 24 shall survive cancellation of this Agreement.
25.    APPROVALS. Concerning all matters in this Agreement requiring the consent
or approval of any Party, the Parties agree that any such consent or approval
shall not be unreasonably withheld unless otherwise provided in this Agreement.
26.    COVENANT NOT TO SUE. Except as expressly provided in this Agreement,
effective as of the COE for a Property, Seller covenants with Buyer not to sue
any Tenant for any claims of whatever kind or nature, in law or equity, whether
now known or unknown to Seller, whether contingent or matured, that Seller may
now have or hereafter acquire against Tenant for any costs, loss, liability,
damage, expenses, demand, action or cause of action arising from or related to
the applicable Lease for such Property arising from events occurring prior to
COE, unless Seller shall be made a party to a lawsuit by Tenant or any third
party with respect to any such Lease or Property.
27.    ADDITIONAL ACTS. The Parties agree to execute promptly such other
documents and to perform such other acts as may be reasonably necessary to carry
out the purpose and intent of this Agreement.
28.    GOVERNING LAW. This Agreement shall be governed by and construed or
enforced in accordance with the laws of the State of Kansas.
29.    CONSTRUCTION. The terms and provisions of this Agreement represent the
results of negotiations among the Parties, each of which has been represented by
counsel of its own choosing, and neither of which has acted

17

--------------------------------------------------------------------------------




under any duress or compulsion, whether legal, economic or otherwise.
Consequently, the terms and provisions of this Agreement shall be interpreted
and construed in accordance with their usual and customary meanings, and the
Parties each hereby waive the application of any rule of law which would
otherwise be applicable in connection with the interpretation and construction
of this Agreement that ambiguous or conflicting terms or provisions contained in
this Agreement shall be interpreted or construed against the Party whose
attorney prepared the executed Agreement or any earlier draft of the same.
30.    TIME OF ESSENCE. Time is of the essence of this Agreement. However, if
this Agreement requires any act to be done or action to be taken on a date which
is a Saturday, Sunday or legal holiday, such act or action shall be deemed to
have been validly done or taken if done or taken on the next succeeding day
which is not a Saturday, Sunday or legal holiday, and the successive periods
shall be deemed extended accordingly.
31.    INTERPRETATION. If there is any specific and direct conflict between, or
any ambiguity resulting from, the terms and provisions of this Agreement and the
terms and provisions of any document, instrument or other agreement executed in
connection herewith or in furtherance hereof, including any Exhibits hereto, the
same shall be consistently interpreted in such manner as to give effect to the
general purposes and intention as expressed in this Agreement which shall be
deemed to prevail and control.
32.    HEADINGS. The headings of this Agreement are for reference only and shall
not limit or define the meaning of any provision of this Agreement.
33.    FAX AND COUNTERPARTS. This Agreement may be executed by facsimile, by
email (in “.pdf” format) and/or in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and all of which
together shall constitute one and the same instrument.
34.    INCORPORATION OF EXHIBITS BY REFERENCE. All Exhibits to this Agreement
are fully incorporated herein as though set forth at length herein.
35.    SEVERABILITY. If any provision of this Agreement is unenforceable, the
remaining provisions shall nevertheless be kept in effect.
36.    ENTIRE AGREEMENT. This Agreement contains the entire agreement between
the Parties and supersedes all prior agreements, oral or written, with respect
to the subject matter hereof. The provisions of this Agreement shall be
construed as a whole and not strictly for or against any Party.
37.    Indemnity.    Seller shall indemnify, hold harmless and defend Buyer,
Buyer’s affiliates, the partners, trustees, shareholders, directors, officers,
attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns (collectively, the “Indemnified
Parties”) from any and all demands, claims (including, without limitation,
causes of action in tort), legal or administrative proceedings, losses,
liabilities, damages, penalties, fines, liens, judgments, costs or expenses
whatsoever (including, without limitation, attorneys’ fees and costs), whether
direct or indirect, known or unknown, foreseen or unforeseen (collectively,
“Claims”) that may arise on account of or in any way be connected with any
actions, suits, proceedings or claims for tort liability brought by third
parties (other than Tenant) against Buyer (a) relating to any actual or alleged
events, acts or omissions occurring with respect to any Property prior to COE
for such Property, and/or (b) based upon Buyer’s ownership of any Property but
with respect to which the claimed loss, damage or injury occurred prior to COE
for such Property. Buyer shall indemnify, hold harmless and defend Seller,
Seller’s affiliates, the partners, trustees, shareholders, directors, officers,
attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns from any and all Claims that
may arise on account of or in any way be connected with any actions, suits,
proceedings or claims for tort liability brought by third parties (other than
Tenant) against Seller (y) relating to any actual or alleged events, acts or
omissions occurring with respect to any Property from and after COE for such
Property, and/or (z) based upon Seller’s ownership of any Property but with
respect to which the claimed loss, damage or injury occurred from and after COE
for such Property. The provisions of this Section 37 shall survive COE.

18

--------------------------------------------------------------------------------




38.    PRIVILEGE TAXES. Seller represents, warrants and covenants to Buyer that
all state and local transaction privilege, sales, excise, use or similar taxes
relating to the development, sale or rental of each Property (including, without
limitation any speculative builder tax, owner-builder tax, or construction
contractor tax) accruing for any period prior to COE have been paid and Seller
shall pay any such taxes assessed on the sale of any Property to Buyer as and
when due. Seller shall indemnify, hold harmless and defend the Indemnified
Parties from any and all Claims relating to a breach of the preceding sentence.
The provisions of this Section shall survive COE.


39.    SEC S-X 3-14 Audit. In order to enable Buyer to comply with reporting
requirements, Seller agrees to provide Buyer and its representatives information
sufficient for Buyer to comply with SEC Rule 3-14 of Regulation S-X, including
Seller's most current financial statements relating to the financial operation
of the Properties for the current fiscal year and the most recent
pre-acquisition fiscal year, and upon request, support for certain operating
revenues and expenses specific to the Properties (collectively, the “SEC Filing
Information”). Seller understands that certain of such financial information may
be included in filings required to be made by Buyer with the U.S. Securities and
Exchange Commission. This Section 39 shall survive Closing for a period of one
(1) year.
40.    Punchlist Holdback. If the estoppel certificate from Tenant indicates
that there are any punchlist items (“Punchlist Items”) still to be completed by
Seller with respect to any Property or if, prior to COE for such Property,
Tenant has not confirmed to Seller in writing that such items have been
completed to Tenant’s reasonable satisfaction, then at such COE, Seller may
elect to either: (i) extend the COE until three (3) business days after the date
that Tenant has confirmed in writing that all Punchlist Items have been
completed to Tenant’s reasonable satisfaction, or (ii) proceed to Closing and
have Seller escrow an amount equal to One Hundred Twenty Five Percent (125%) of
the estimated cost to cure all Punchlist Items yet uncured as of such COE (such
cost to be estimated by Seller’s general contractor or architect, subject to
Buyer’s reasonable approval of such estimate) (the “Punchlist Escrow”). The
Punchlist Escrow shall be retained by the Escrow Agent from the Purchase Price
paid by Buyer with respect to such Property and shall be held by the Escrow
Agent or other agreed upon escrow agent pursuant to the terms of an escrow
agreement executed by Buyer, Seller and the escrow agent, which shall provide,
in part, for release of the Punchlist Escrow to Seller upon written confirmation
from Tenant of completion of the Punchlist Items and as more particularly set
forth below. Buyer and Seller shall use good faith efforts to agree upon the
form of escrow agreement during the Second Study Period for the corresponding
Property.


After Closing, Seller and its agents and contractors shall have access to the
applicable Property to complete the Punchlist Items, subject to the rights of
Tenant under the Lease. If Buyer has not received such written confirmation from
Tenant that all such items have been completed to Tenant’s reasonable
satisfaction within ninety (90) days following COE for the applicable Property
(the “Punchlist Cure Deadline”), or if Seller has received notice from Tenant
that Seller is in default of its obligations with respect to the Punchlist Items
pursuant to the applicable Lease, then Buyer shall be entitled, but not
obligated, to undertake the cure of any remaining Punchlist Items and in
connection therewith shall be entitled to retain up to the entire balance of the
Punchlist Escrow upon presentation to Seller of invoices and other receipts for
expenses reasonably incurred in connection therewith. Further, upon presentation
by Buyer of evidence reasonably satisfactory to Seller that Buyer expended
amounts in excess of the amount of the Punchlist Escrow to complete such
Punchlist Items, Seller shall pay or cause to be paid to Buyer an amount equal
to such excess within fifteen (15) days after receipt of such evidence.
Notwithstanding the foregoing, in the event Seller reasonably demonstrates to
Buyer that the Punchlist Items have been completed prior to the expiration of
the Punchlist Cure Deadline and that the failure of Buyer to receive written
confirmation from Tenant of such completion is due to Tenant’s delay in
reviewing the Punchlist Items, then the Punchlist Cure Deadline shall be
extended until Tenant completes its review of the Punchlist Items and issues its
confirmation (or disapproval) of such Punchlist Items and Seller is afforded
such additional time as is permitted pursuant to the Lease to complete the
remaining Punchlist Items. In addition, the Punchlist Cure Deadline shall be
extended on a day-for-day basis for each day of Seller’s delay in completing the
Punchlist Items that is caused by any event or condition beyond the reasonable
control of Seller, including inclement weather or shortage of materials.
41.    TENANT AUDIT RIGHT. In the event that Tenant has the right to inspect and
audit the books, records and other documents of the landlord under any of the
Leases which evidence the purchase price of the Real Property, the development
and construction costs of the Improvements, and/or common area maintenance costs
and expenses,

19

--------------------------------------------------------------------------------




Seller hereby covenants and agrees that it shall retain such books, records and
other documents which will enable Tenant to conduct a full and complete audit
thereof until the date that is six (6) months after the latest date that Tenant
could demand an inspection and/or audit thereof pursuant to such Lease and, upon
written request therefore from Buyer, or any successor or assign, thereof, shall
provide both Buyer and Tenant with reasonable access thereto and otherwise
reasonably cooperate with both Buyer and Tenant with respect to such inspection
and/or audit by Tenant. In the event Tenant claims any right to a credit, refund
or other reimbursement as a result of such audit for any periods prior to COE,
Seller shall indemnify, hold harmless and defend the Indemnified Parties from
any and all Claims relating thereto or arising therefrom. The provisions of this
Section 41 shall survive COE.
42.    LIKE-KIND EXCHANGE. (a) Seller agrees to reasonably cooperate with Buyer
by executing such documents or taking such action as Buyer reasonably requests
in connection with any tax deferred exchange pursuant to Section 1031 of the Tax
Code, provided that (i) the transaction contemplated by this Agreement shall not
be conditioned upon completion of such exchange; (ii) Seller shall not be
required to take title to any real property in connection with any such
exchange; (iii) Seller shall not incur any liability by reason of any such
exchange; and (iv) Buyer shall not be relieved of any of its obligations under
this Agreement as a result of any such exchange.
(b) Buyer agrees to reasonably cooperate with Seller by executing such documents
or taking such action as Seller reasonably requests in connection with any tax
deferred exchange pursuant to Section 1031 of the Tax Code, provided that (i)
the transaction contemplated by this Agreement shall not be conditioned upon
completion of such exchange; (ii) Buyer shall not be required to take title to
any real property (other than the Properties) in connection with any such
exchange; (iii) Buyer shall not incur any liability by reason of any such
exchange; and (iv) Seller shall not be relieved of any of its obligations under
this Agreement as a result of any such exchange.
43. SUBSTITUTION OF PROPERTIES. In the event that any Property shall become a
Rejected Property or Removed Property under this Agreement, Seller may, by
providing written notice to Buyer within two (2) days after the date on which
such Property became a Rejected Property or Removed Property, substitute a
different property (a “Substitute Property”) for such Property, and Buyer shall
be provided with a First Study Period and Second Study Period with respect to
such Substitute Property and all of Buyer’s conditions to COE shall apply to
such Substitute Property. Seller shall not have the right to substitute a
Property for any Substitute Property that becomes a Rejected Property or Removed
Property under this Agreement. The Purchase Price for such Substitute Property
shall be determined by applying a Cap Rate to the Rent payable under the Lease
for such Substitute Property to be reasonably agreed upon by Seller and Buyer,
subject to adjustment as provided in the last paragraph of Section 4. The
inclusion of a Substitute Property into this Agreement and the Purchase Price of
the Substitute Property shall be evidenced by an amendment to this Agreement
executed by Seller and Buyer. Neither party shall have any rights or obligations
with respect to a Substitute Property until such amendment is fully executed by
the parties.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURES FOLLOW]

20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Effective Date.


SELLER:
5700 Holdings, LLC, a Kansas limited liability company
 
 
 
 
By:
/s/ Tyler S. Oliver 
 
 
Tyler S. Oliver, Manager
 
 
 
 
 
Tipton Holdings, LLC, a Kansas limited liability company
 
 
 
 
By:
/s/ Tyler S. Oliver 
 
 
Tyler S. Oliver, Manager



BUYER:
Series C, LLC, an Arizona limited liability company
 
 
 
 
By:
/s/ Todd J. Weiss
 
 
Todd J. Weiss
 
 
Authorized Officer








21